— In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Westchester County (Marbach, J.), entered January 9, 1987, which, inter alia, awarded the defendant wife judgment against him in the principal amount of $15,000.
*671Ordered that the order is affirmed, with costs.
The trial court properly granted the defendant’s motion to enter a judgment for arrears arising out of the provisions of a judgment that was never appealed by the defendant. The plaintiff was required to make mortgage and real estate tax payments in addition to child support payments pendente lite; therefore, those mortgage and tax payments are not to be credited against arrears (cf., Reingold v Reingold, 120 AD2d 579; Chernofsky v Chernofsky, 95 AD2d 788).
Concerning distribution of marital property, under the circumstances and in view of the affidavits submitted by agreement, the trial court did not improvidentaly exercise its discretion in approving the parties’ distribution of household furnishings without a hearing. Mangano, J. P., Bracken, Brown and Niehoff, JJ., concur.